DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to preliminary amendment filed on 01/21/2020.
Claims 1-18, 31, and 32  are currently pending and have been considered below.
Claims 19-30, and 33 have been cancelled in preliminary amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-12, 14- 18, 31, and 32 are rejected under 35 U.S.C. (a)(1) as being anticipated by applicant’s submission of prior art Chen et al. (US 20160100355).

configuring, according to current state information of a terminal (para. [0150] states that “the Node B performs D2D measurement configuration on UE1 according to the application layer friend list of the UE to configure measurement objects of the UE into an identification information list of the friends of the UE”), information of a corresponding measurement configuration for the terminal (e.g., “UE,” [0150], “Node B performs D2D measurement configuration on UE1.” Further, “UE-based D2D measurement configuration information,” in Abstract), wherein the information of the measurement configuration is used for measurement reporting of the terminal (para. [0153] states that “UE1 judges whether a measurement reporting condition is met or not according to a D2D measurement configuration signal configured by the Node B, and reports the D2D measurement result to the Node B through a D2D measurement report …”).
Regarding claim 2, Chen discloses the configuration method of measurement reporting according to claim 1, wherein, the current state information of the terminal comprises at least one of:
a type of the terminal (Abstract, “D2D” – type, thus ‘type of terminal’), whether the terminal is movable or not, a highest moving speed of the terminal, a current moving state of the terminal, a current service state of the terminal, a state of a network where the terminal is currently located, and a state of a channel that the terminal is currently in.
Regarding claim 3, Chen discloses the configuration method of measurement reporting according to claim 1, wherein, configuring, according to the current state information of the 
configuring, for the terminal, at least one of a corresponding measurement reporting event and a parameter corresponding to the measurement reporting event according to the current state information of the terminal, wherein the parameter corresponding to the measurement reporting event comprises a preset threshold parameter and an offset quantity parameter (para. [0015] states at least that “judging whether the D2D measurement result meets a reporting triggering threshold condition comprised in the UE-based measurement reporting condition”);
or configuring, for the terminal, at least one of a corresponding measurement reporting event and a parameter corresponding to the measurement reporting event according to the current state information of the terminal, wherein the parameter corresponding to the measurement reporting event comprises an offset quantity parameter corresponding to the current state information of the terminal;
or configuring, for the terminal, at least one of a corresponding measurement reporting event and a parameter corresponding to the measurement reporting event according to the current 3Attorney Docket No.: 60193/PIUS 1921193CN state information of the terminal, wherein a trigger condition of the measurement reporting event is the current state information of the terminal or a change in the current state information.
Regarding claim 4, Chen discloses the configuration method of measurement reporting according to claim 1, wherein, prior to configuring, according to the current state information of the terminal, the information of the corresponding measurement configuration for the terminal, the method further comprises:
receiving the current state information of the terminal reported by the terminal  (para. [0150] states that “the Node B performs D2D measurement configuration on UE1 according to the application layer friend list of the UE to configure measurement objects of the UE into an identification information list of the friends of the UE”).
Regarding claim 6, Chen discloses the configuration method of measurement reporting according to claim 1, wherein, prior to configuring, according to the current state information of the terminal, the information of the corresponding measurement configuration for the terminal, the method further comprises:
receiving information of a measurement reporting mode that the terminal is currently in or the terminal is expected to be in; wherein different measurement reporting modes correspond to different measurement configurations (para. [0198] states that “UE3 or UE4 triggers cellular system measurement reporting, and simultaneously sends the D2D discovery ID and D2D channel measurement result of the opposite UE to the Node B, and the Node B may switch D2D communication between UE3 and UE4 into the cellular communication mode.” e.g., different configurations, “cellular” and “D2D” mode).
Regarding claim 7, Chen discloses the configuration method of measurement reporting according to claim 1, wherein, prior to configuring, according to the current state information of the terminal, the information of the corresponding measurement configuration for the terminal, the method further comprises: estimating the current state information of the terminal according to mobility information of the terminal (para. [0148] the D2D server sends an application layer friend list of the UE to a Mobility Management Entity (MME) of the UE. Specifically, the friend list at least includes a discovery ID list of friends of the UE.).
Regarding claim 8, Chen discloses the configuration method of measurement reporting according to claim 1, wherein, configuring, according to the current state information of the terminal, the information of the corresponding measurement configuration for the terminal, comprises:
configuring, according to the current state information of the terminal, a corresponding measurement reporting mode for the terminal, wherein different measurement reporting modes correspond to different measurement configurations (para. [0198] states that “UE3 or UE4 triggers cellular system measurement reporting, and simultaneously sends the D2D discovery ID and D2D channel measurement result of the opposite UE to the Node B, and the Node B may switch D2D communication between UE3 and UE4 into the cellular communication mode.” E.g., different configurations, “cellular” and “D2D” mode).
Claim 9 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Chen, [0156] sates that “when the measurement reporting condition configured for the UE by the Node B”).
Claim 10 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claim 11 contains subject matter similar to claim 3, and thus, is rejected under similar rationale.
Regarding claim 12, Chen discloses the measurement reporting method according to claim 9, wherein, prior to performing, according to the information of the measurement configuration transmitted by the base station, the measurement reporting, the method further comprises:
reporting the current state information of the terminal to the base station (para. [0153] states that “UE1 judges whether a measurement reporting condition is met or not according to a D2D measurement configuration signal configured by the Node B, and reports the D2D measurement result to the Node B through a D2D measurement report …”.
Claim 14 contains subject matter similar to claim 6, and thus, is rejected under similar rationale.
Regarding claim 15, Chen discloses the measurement reporting method according to claim 9, further comprising:
performing the measurement reporting according to different measurement configurations corresponding to a measurement reporting mode configured by the base station.
Claim 16 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Chen, [0156], “the Node B”).
Claim 17 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Regarding claim 18, Chen discloses the base station according to claim 16, wherein, the configuration module comprises:
a first configuration unit, configured to configure, for the terminal, at least one of a corresponding measurement reporting event and a parameter corresponding to the measurement reporting event according to the current state information of the terminal, wherein the parameter corresponding to the measurement reporting event comprises a preset threshold parameter and an offset quantity parameter (para. [0015] states at least that “judging whether the D2D measurement result meets a reporting triggering threshold condition comprised in the UE-based measurement reporting condition”);
or a second configuration unit, configured to configure, for the terminal, at least one of a corresponding measurement reporting event and a parameter corresponding to the measurement reporting event according to the current state information of the terminal, wherein the parameter 7Attorney Docket No.: 60193/PIUS1921193CN corresponding to the measurement reporting event comprises an offset quantity parameter corresponding to the current state information of the terminal;
or a third configuration unit, configured to configure, for the terminal, at least one of a corresponding measurement reporting event and a parameter corresponding to the measurement reporting event according to the current state information of the terminal, wherein a trigger condition of the measurement reporting event is the current state information of the terminal or a change in the current state information.

19. (Cancelled)  
20. (Cancelled)  
21. (Cancelled)  
22. (Cancelled)  
23. (Cancelled)  
24. (Cancelled)  
25. (Cancelled)  
26. (Cancelled)  
27. (Cancelled)  
28. (Cancelled)  
29. (Cancelled)
30. (Cancelled)
Regarding claim 31, Chen discloses a base station, comprising: a storage and a processor, wherein a computer program executable by the processor is stored in the storage, and in a case that the computer program is executed by the processor, the processor implements steps of the configuration method of measurement reporting according ([0125] and Figure 14, the Node Bs determine the resource sets for discovery signals to be measured by the UE according to the locations of the UE in the cells) to 1 
Regarding claim 32, Chen discloses a terminal, comprising: a storage and a processor, wherein a computer program executable by the processor is stored in the storage, and in a case that the computer program is executed by the processor, the processor implements steps of the measurement reporting method according to ([0130] states that “UE1 and UE2 report a measurement result to the Node Bs through measurement reports on the basis of the measurement reporting conditions comprised in the D2D measurement configurations of the Node Bs when the corresponding conditions are met”) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20160100355) in view of Fischer et al (20090247150).
Regarding claim 5, Chen discloses the configuration method of measurement reporting according to claim 1, wherein, prior to configuring, according to the current state information of the terminal, the information of the corresponding measurement configuration for the terminal (para. [0150] states that “the Node B performs D2D measurement configuration on UE1 according to the application layer friend list of the UE to configure measurement objects of the UE into an identification information list of the friends of the UE”), information of a corresponding measurement configuration for the terminal (e.g., “UE,” [0150], “Node B performs D2D measurement configuration on UE1.” Further, “UE-based D2D measurement configuration information,” in Abstract).
However, Chen does not expressly disclose receiving index information of a measurement configuration transmitted by the terminal, wherein there is a mapping relationship between the index information of the measurement configuration and the current state information of the terminal; wherein, configuring, according to the current state information of the terminal, the information of the corresponding measurement configuration for the terminal, comprises: configuring the information of the corresponding measurement configuration for the terminal according to the index information of the measurement configuration transmitted by the terminal.
Fischer discloses receiving index information of a measurement configuration transmitted by the terminal, wherein there is a mapping relationship between the index information of the measurement configuration and the current state information of the terminal; and information of the corresponding measurement configuration for the terminal according to the index information of the measurement configuration transmitted by the terminal (paras.[0073], [0074, [0075], and Table II, reporting criterion can be event-triggered, periodical or event-triggered periodical as indicated by a trigger type index. The trigger type is associated with a trigger quantity which designates the quantity evaluated in the criterion and a descriptor depending on the trigger type …; [0075] an event code and possibly event evaluation parameters for event-triggered a reporting. Different events (A1-A5, B1-B2) are codified in the RRC protocol specification and are usually associated with event evaluation parameters such as hysteresis values, offsets or thresholds).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the receiving  mechanism of receiving information of a measurement configuration transmitted by the terminal, and  mapping relationship between the index information of the measurement configuration and the current state information of the terminal as taught Chen with the mechanisms of Fischer because it would provide Chen’s network with enhanced capability of removing of reporting  configuration element while keeping a measurement ID element linking it to a measurement object element and allowing the measurement control unit of the UE to detect inconsistencies (Fischer, para. [0080]).
Claim 13 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120120906 to Pan et al: Calculate the channel quality information according to the uplink transmission mode, and to report it to the network side device.
US 20100287489 to Alles: Processing the associated said off-transition reports for each said data structure to determine the values of said off-transition characterization parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644